In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00211-CV

DAVID D. SCOTT AND MARY J. SCOTT,         §    On Appeal from
Appellants

                                          §    County Court at Law No. 2

V.
                                          §    of Tarrant County (2014-001905-2)

ROBERT G. WEST, THYRA WEST,
JUDITH C. CLARK, SALLIE CLINGMAN,         §    July 3, 2019
GREGORY P. MILLER, GAYE MILLER,
JONATHAN BAYLES, AND AMY BAYLES,
Appellees                                 §    Opinion by Justice Pittman


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s summary judgment order. It is ordered that the order

of the trial court is affirmed. We remand this case to the trial court for further

proceedings.
      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mark T. Pittman_________________
                                          Justice Mark T. Pittman